 In the Matter of GATE CITY COTTON MILLSandLOCAL No. 1938,UNITED TEXTILE WORKERS OF AMERICACase No. R-17.-Decided Decemiber 7, 1935CottonTentile Industry-Evidence-Unit Appropriate for Collective Bargain-ing: plant-Election Ordered:questionaffecting commerce:confusion and un-rest amongemployees-controversyconcerningrepresentation of employees :majoritystatus disputed by employer ; request by substantial number in appro-priateunit; substantialdoubt as tomajoritystatus.Mr. Thomas I. EmersonandMr.Mortimer Kollenderfor theBoard.Mr. Win field P. JonesandMr. Carroll Payne Jones,of Atlanta,Ga.,Mr. Scott Russell,of Macon, Ga., andMr. Alfred C. Broom,ofCollege Park, Ga., for the Company.Mr. Frank A. Constangy,of Atlanta, Ga., for the Union.Mr. Ernest A. Gross,of counsel to the Board.DECISIONSTATEMENT OF CASELocal No. 1938 of the United Textile Workers of America, a labororganization, hereinafter called the Union, petitioned the NationalLabor Relations Board on October 12, 1935, for an investigation andcertification of representatives pursuant to Section 9(c) of the Na-tional Labor Relations Act (Exhibit B-1).The petition states thattheUnion at that time represented approximately 140 employeesout of about 150 then alleged to be employed by the Gate City CottonMills, East Point, Georgia, hereinafter called the Mills, that no otherindividuals or labor organizations claim to represent any of the em-ployees, that a question has arisen concerning the representation ofemployees of the Mills, and that said question is a question affectingcommerce within the meaning of the National Labor Relations Act.Attached to the petition is a statement alleged to have been signedby 91 employees of the Mills authorizing the Union "to enter into,negotiations with our employer for the purpose of reaching agree-ment on wages, hours and working conditions". The signatoriesagree "to abide by all provisions of agreement reached by these repre-sentatives and our employer".On Octobr 16, 1935, the Board, pursuant to Section 9 (c) of theAct and Article II, Section 3 of the National Labor Relations Board57 .58NATIONAL LABOR RELATIONS BOARDRules and Regulations, Series 1, ordered the Regional Director forthe Tenth Region, National Labor Relations Board, to conduct aninvestigation and provide for an appropriate hearing upon due notice(Exhibit B-3).Notice of hearing was issued by the Regional Director October23, 1935, setting the hearing for November 4, 1935 (Exhibit B-1).Notice was duly served (Exhibit B-6 and B-7), and hearings wereheld on November 4, 5 and 6, 1935, before a Trial Examiner desig-nated by order of the Board dated October 26, 1935, (Exhibit B-4).During the course of the hearing, the Mills submitted a list of itsemployees as of November 2, 1935 (Exhibit B-14).I.ISSUES RAISED BY MOTIONS TO DIS_IIISSBefore proceeding to a discussion of the evidence adduced at thehearing, we wish to consider two motions to dismiss made by theMills before evidence was introduced.The grounds of the motionswere :a.That no question had arisen "affecting commerce" within themeaning of the Act.b.That the Act contravenes the Fifth Amendment to the Con-stitution by authorizing the Board to prejudge the facts upon whichthe Board's jurisdiction is alleged to be based in that no provisionismade in the Act for notice or opportunity to be heard prior to theinstitution of the investigation.c.That the Act transcends the authority delegated to Congressto regulate commerce by Article I, Section 8, Clause 3 of the Con-stitution of the United States.d.That the Act, in authorizing an investigation under Section9 (c) thereof, has as its object the vesting in the representatives chosenby the majority of the employees for collective bargaining with theiremployer, the exclusive right to bargain collectively for all theemployees of said employer, in contravention of the Fifth Amend-ment to the Constitution.e.That the Act is void in that it violates the Tenth Amendmentof the Constitution, andf.That no question concerning representation had arisen.The Trial Examiner denied the motion to dismiss, and we believehis action was proper.We do not deem it necessary to discuss theconstitutional objections urged by the Mills.We do not wish, how-ever, to discuss the contention that the Mills was entitled to be heardbefore the Board authorized an investigation pursuant to Section9 (c) of the Act.We think that the contention is without merit. It is true that,Section 9 (c), by its terms, requires that a hearing be held as part DECISIONS AND ORDERS59of the investigatory procedure therein provided for.But the inves-tigation required under Section 9 (c) is broader than is assumed inthe argument of the Mills, and is not limited to that phase of theBoard's activity which precedes the hearing.The Board's decisionto order an investigation need be based only upon the existence ofa reasonable probability that a question affecting commerce concern-ing representation has arisen.If, as the Mills argues,a hearingmust be held at this stage, the only purpose which such a hearingcould serve would be to determine whether a question affecting com-merce concerning the representation of employees has arisen.Thisis,however,the very purpose of the hearing which was in fact heldpursuant to the order of the Board.As long as a hearing is heldbefore a certification is made, theMills has nocomplaint under theAct or under the Constitution.We now consider whether,on the basis of the evidence adducedat the hearing,a question affecting commerce concerning the repre-sentation of employees has arisen.II.WHETHER A QUESTION CONCERNING THE REPRESENTATION OFEMPLOYEESHAS ARISENThe petition for certification in this case was filed by three personspurporting to be a committee of the Union. Two of the signersare employees of the Mills, the third is a former employee.At-tached tothe petitionis a. statement-alleged to have been signedby 91 employees of the Mills authorizing the Union to represent thesignatories for the purposes of collective bargaining.This statement was admitted over the strenuous protest of theMills:The objection was based on the fact that no signaturesappear on the copy of the statement placed in evidence.The onlyproof of such signatures is hearsay testimony adduced at the hear-ing.The Mills contended thatunless the name or names of thealleged signers are revealed,it is impossible to cross-examine thesigners or otherwise to prove that such signatures were not in factgiven or if given, that they were obtained by misrepresentation orthreats.The Union refused to disclose the names, giving as itsreason the fear of reprisal or discrimination against the signatories.We think the contention of the Mills unsound. The statementpurported to have been signed by 91 employees is relevant merelyas one piece of evidence on the issue of whether a question concern-ing representation has arisen.We recognize the undesirable aspectsof ordering elections merely at the instance of an individual em-ployee, or very small and non-representative groups.On the otherhand, it suffices if there is evidence showing probable cause forholding a secret ballot in order to dispel doubt or to remove a fruit- 60NATIONAL LABOR RELATIONS BOARDful source of strife.The degree or magnitude of the question con-cerning representation is discretionary rather than jurisdictional.The objection of the Mills is therefore directed to the exercise ofdiscretion by the Board, and we think there is evidence other thanthe authorization statement, compelling us to proceed under Sec-tion 9 (c).The statement is therefore not conclusive on any material pointin issue.If on the basis of all the evidence, it appears that a ques-tion affecting commerce concerning representation has arisen, weare empowered to certify. It is therefore unnecessary to considerat this point the policy of withholding from employers the namesof employees who are alleged to have authorized union represen-tation.The Union contends that it has been designated by the majorityof the employees as their representative for collective bargaining(Exhibit B-1).The Mills, through its Executive President, deniesthat the Union represents a majority.This clearly presents a ques-tion concerning representation, and satisfies the bare jurisdictionalrequirements of Section 9 (c).As a matter of sound discretion, is the question concerning repre-sentation of sufficient importance under all the circumstances to war-rant further proceedings looking toward the requested certification?Three points were developed at the hearing which seem to us tobear directly on this point.1.Evidence of membership of a substantial number of employeesin the Union and their interest in its affairs.(a)The Secretary-Treasurer of the Union testified that at thepresent time 94 employees of the Mills are members in good stand-ing in the Union. The Mills objected to the introduction of thistestimony on the ground that the best evidence of the number ofmembers is the membership books of the Union. The Union refusedto produce the books on the ground that the members might besubjected to reprisals.The Trial Examiner sustained the Union'sargument and allowed admission of the testimony.The degree to which the rules of evidence prevailing in courts oflaw or equity should control hearings before us cannot be answeredcategorically.A reasonable latitude of discretion must be allowed,and more particularly is this true where, as here, the testimony inquestion is not materially prejudicial to any person involved.Thepolicy of the Act must be balanced in the scales with technical rulesof evidence.Section 9 (c) of the Act is based in large part upon thepolicy of allowing to employees a free and untrammelled choice inthe selection of their representatives by means of a secret ballot.This free choice would be thwarted by revealing to the employer in DECISIONS AND ORDERS61advance the names of those employees who desire to designate theUnion as their representative for collective bargaining.The objection of the Mills would be worthy of some considerationif the Board, in reliance upon this testimony and in absence of more,certified the Union as having been selected by the employees withoutordering an election.But the hearing in question is merely one stepin the investigation.The technical defect in the evidence under dis-cussion becomes insignificant upon the taking of a secret ballot beforewe certify representatives to the parties.We have dwelt on the matter of admissibility at some length be-cause at several stages of the hearing, the Mills voiced objection toevidence relating to acts or intentions of employees, on the groundthat such evidence was hearsay and therefore inadmissible. In thelight of the scope of this hearing, we consider that the testimonyobjected to was not prejudicial to the Mills, and we do not rely onthis evidence except for its corroborative value.The rulings of theTrial Examiner with respect to the admissibility of such evidenceare therefore sustained by the Board.(b)The Secretary-Treasurer further testified that in September,1934, 201 employees of the Mills were members of the Union.TheUnion therefore is not new to the employees.(c)Meetings of the Union have been held regularly twice a week,in a hall rented by the Union for the purpose. It appears, that theaverage attendance at the meetings is about 40, although the preciseaverage cannot be ascertained.However, a sufficiently large regularattendance is shown to justify the conclusion that there is a substan-tial interest in the affairs of the Union.The Mills contends thatthe employees are "satisfied", and that the petition for certificationis based on the desire of one or two disgruntled persons to agitateand cause trouble to the Mills. In addition to the fact that no evi-dence was produced at the hearing to show the truth of this con-tention, it is clear that a sufficient interest in the Union exists amonga substantial number of employees to impel them regularly to attendUnion meetings and participate in Union affairs.(d)At a meeting of the Union on September 7, 1935, a committeewas elected to confer with the management concerning working con-ditions (Exhibit B_12).Approximately 50 employees of the Millsattended this meeting.On the basis of the above evidence, we conclude that a substantialnumber of employees of the Mills are members of and interested inthe Union.2.The second point tending to show that a substantial questionconcerning representation for collective bargaining has arisen lies inthe existence of a state of unrest and uncertainty among theemployees of the Mills. 62NATIONALLABOR RELATIONS BOARD(a)Many employees of the Mills have complained to Union offi-cials concerning stretching out of the work load, long and irregularhours and, in certain instances, low wages.The testimony on thispointwas corroborated by two employees who testified at thehearing.(b)Considerable confusion has arisen among the employees byreason of several documents or petitions which have from time totime circulated among them.A paper was circulated by the Unionasking the employees to list instances of stretch-out, increases inhours, and decreases in wages. Subsequently, a paper was circulatedand signed by a number of employees authorizing the Union to repre-sent them.Thereafter, a paper, prepared by the attorney for theMills, was circulated among the employees stating that the signersdid not wish to be represented by anybody for collective bargaining.The attendant confusion is exemplified by the testimony of a witness for the Mills, who characterized the statement authorizing repre-sentation, which she had signed, as "some kind of labor trouble pa-pers" and as "something on a complaint of a stretch-out system".The flood of statements and counter-statements has not only confusedthe employees but has led to unrest among them.This is clearlyshown by the fact that the Executive Vice President of the Millstestified that many employees did not know what they had signed.In fact, .the Mills itself subsequently circulated a statement repudi-ating the Union, which was signed by a number of employees whohad previously authorized the Union to represent them. It shouldbe noted that this statement was passed around among the employeesduring working hours, in the presence of a foreman.The advantages and fairness of the secret ballot could not be moreclearly illustrated than by this testimony concerning the welter ofconfusion and uncertainty.The Mills contended that the authoriza-tion signed by a number of employees was obtained through misrep-resentation and mistake.The employees at the hearing contendedthat the repudiation statement was obtained by coercion or intimi-dation in that it was circulated either by a foreman or in his pres-ence.Another implication of the dissatisfaction and confusionamong the employees is the danger of strife so long as the live ques-tion of representation remains unanswered.The device of investi-gation and election established by Section 9 (c) is designed to elimi-nate one of the most potential causes of strife and labor disputes,typified by the situation existing among the employees of the Mills.3.The third point tending to show that a question concerningrepresentation has arisen is based upon the evidence that the Unionhas endeavored to confer with the management on behalf of a num-ber of employees asserted to be a majority, and the management has DECISIONS AND ORDERS63-refused to meet With them, apparently on the ground that the Uniondoes not represent a substantial number of employees.The Union negotiation committee was selected by approximately50 employees at a meeting held on September 7, 1935. The com-mittee on September 14 requesteda meeting withthe managementto confer regarding a proposed agreement submitted to the manage-ment on the same date(ExhibitB-9).The Mills,through itsExecutive Vice President, replied on September 17, advising thecommittee that "on a very recent occasion practically all employeesof the respondent voluntarily expressed in writing, signed by them-selves, their appreciation of the attitude of the Mills toward them.**:K."The management refused to meet with the committee(Exhibit B-10).If the above quoted excerpt has any significance whatever, it isthat the management intended to deny that the committee actuallyrepresented a substantial number of employees.The signed state-ment referred to in the Mills' letter was in fact merely a letter fromthe employees to the management requesting that if possible theMills be kept running and promising "to do our part to try andimprove our work and get better production" (Exhibit R-5). Thisletter Was a response to a statement made by the superintendent tothe employees that the Mill was operating at a loss and that it mightprove necessary to shut it down.The Mills appears to rely heavily upon this statement,signed bysome 124 employees, 'as showing that they were "satisfied",which inturn, is taken to indicate that they did not desire to be representedfor collective bargaining.Neither of these deductions appears to bewarranted, in view of the surrounding circumstances.It is clear,therefore,that the onlyreasonable inference from theargument of the Mills on this point is that the management does notbelieve that a substantial number of employees are in fact repre-sented 'by the Union.Thus a question concerning representation issquarely presented.III.WHETHER THE QUESTIONCONCERNINGTHE REPRESENTATION OFEMPLOYEESWHICHHAS ARISEN IS A QUESTION AFFECTING COMMERCEThe Mills manufactures yarn for use by hosiery and underwearknitting mills.The yarn is manufactured from cotton,substantiallyall of which is grown in the State of Georgia, although the kind ofcotton used by the respondent, "North Georgia growth", is alsogrown in Alabama and purchases have been made by the Mills ofcotton grown in that state.The processed yarn is sold direct toknitting mills situated in Georgia,Tennessee,Alabama, Mississippi,Minnesota,and New York. Approximately 620,000 pounds of yarn 64NATIONAL LABOR RELATIONS BOARDproduced by the Mills in the period from September 1, 1934 throughOctober 31, 1935 were shipped to knitting mills outside the State ofGeorgia, this amount representing 44% of the production duringthat period.The Mills had on its payrolls about 246 employees onNovember 2, 1935, and was operating approximately one shift anda half.The Mills has no exclusive selling contracts, and its customers buyyarn from cotton mills situated in Georgia and other states.A stoppage of work in the Mills would necessarily curtail or shutoff the flow of the manufactured product to knitting mills in otherstates.The previous labor history of the Mills shows this to be true.A strike took place in the Mills in September, 1934, involving stop-page of work and a resulting diminution in the flow of processedcotton to other states.We conclude that the question concerning representation whichhas arisen is a question affecting commerce.IV. THE APPROPRIATE UNIT FOR THE PURPOSES OF COLLECTIVE BARGAININGAND EMPLOYEES ELIGIBLE TO PARTICIPATE IN ELECTIONPursuant to Section 9(b) of the Act, we have the duty to decidewhat, in this case, constitutes the unit appropriate for the purposesof collective bargaining.The Union is open to all employees, exceptthe supervisory and clerical force, of the Mills.The Mills has raisedno question concerning the appropriate bargaining unit, and it isclear that in this case all employees of the Mills, except the super-visory and clerical force, constitute the appropriate bargaining unit.It appears that prior to August 15, 1935 the Mills was operatingon one shift and employed approximately 160 to 170 employees.After that date, the force was increased, and on November 2, 1935,two days before the hearing, 246 employees were on the companypayroll (Exhibit B-14).The Executive Vice President of the Millstestified that most of the employees added to the payrolls afterAugust 15 were persons who had previously worked for the com-pany.No objection was raised by the Mills or by the Union to taking asecret ballot of the employees on the payroll of November 2, 1935,and we perceive no reason for depriving all such employees, exceptthe supervisory and clerical force, of the right to vote in the election.CONCLUSIONIn view of all the above evidence, we are of the opinion that therehas arisen a question affecting commerce concerning the representa-tion of the employees of the Mills.We believe this to be a situa- DECISIONS AND ORDERS65tion in which the device of an election is admirably designed to giveto the employees a free and clear choice, without the possibility ofconfusion or intimidation.No more democratic method can beconceived by us, nor one more suited to the modes of thought andthe habits of our society.It is all the more desirable when, as here,there is a state of unrest and confusion existing among the employeeswhich, if allowed to proceed unchecked,gravely threatens to resultin strife.The Committee on Labor of the House of Representatives,in reporting the National Labor Relations Act said,apropos ofSection 9 (c)"Obviously the Board should not be required to wait until thereisa strike or immediate threat of strike.Where there are con-tending factions of doubtful or unknown strength,or the representa-tion claims of the only organized group in the bargaining unit arechallenged,there exists that potentiality of strife which the bill isdesigned to eliminate by the establishment of this machinery forprompt, governmentally supervised elections" (Report No. 1147,74th Congress,at pp. 22-23).We are of the opinion that the petition for certification filed by theUnion presents a question which falls squarely within the limits andpurposes of Section 9 (c).FINDINGS OF FACT1.The Gate City Cotton Mills is and has been since April 20, 1900,a corporation organized and existing under the laws of the State ofGeorgia, and is, and at all times since said date,has been engaged inthe manufacture of cotton yarn which it sells direct to knitting mills.The Gate City Cotton Mills has its general offices in Atlanta, Georgia,and its mill site in East Point, Georgia.As of November 12, 1935,itemployed 246 persons engaged in manufacturing operations(Exhibit B-14).2.The Gate City Cotton Mills sells and ships 44% of its outputto states other than Georgia (Exhibit B-16). The Gate City CottonMills purchases raw cotton from growers and merchants,processesthe cotton into yarn,and sells the yarn to knitting mills located inGeorgia,Tennessee,Alabama,Mississippi,Minnesota,and New York.These knitting mills also purchase yarn from competitors of theGate City Cotton Mills located in states other than Georgia.3.The United Textile Workers of America, Local No. 1938 is alabor organization which obtained a charter on September 22, 1933,as a local labor union affiliated with the United Textile Workers ofAmerica.The employees,except the supervisory and clerical force,of four plants,including the Gate City Cotton Mills, are eligible formembership in United TextileWorkers ofAmerica, Local 1938. '66NATIONAL LABOR RELATIONS BOARD4.The employees on the payroll of the Gate City Cotton Mills onNovember 2, 1935, except the supervisory and clerical force, constitutethe unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.5.The United Textile Workers of America, Local No. 1938 hasbeen selected by a substantial number of employees of the Gate CityCotton Mills.6.By letter dated September 14, 1935, the United Textile Workersof America, Local No. 1938, through a special committee designatedfor the purpose at a union meeting held on September 7, 1935,requested the Gate City Cotton Mills to grant a conference for thepurpose of negotiating an agreement, a draft of which was enclosedin said letter (Exhibit B-9).The committee stated that it repre-sented a majority of the employees of the Gate City Cotton Mills.7.The Executive Vice President of the Gate City Cotton Millsreplied by letter dated September 17, 1935, that the employees ofthe Gate City Cotton Mills were content with their treatment, andthat in no event would the Gate City Cotton Mills enter into anagreement with any group of employees " In respect to the conductof " the business of the Gate City Cotton Mills (Exhibit B-10).8.Numerous petitions and statements have been circulated amongthe employees by the management of the Gate City Cotton Mills aswell as by the United Textile Workers of America, Local No. 1938,and confusion exists in the minds of the employees as to the docu-ments which they have signed and the `effects thereof.The employeeshave at no time had an opportunity to vote on acceptance or rejectionof the United Textile Workers of America, Local No. 1938 as theirrepresentative for the purposes of collective bargaining (ExhibitR-4, p. 11).9.The Gate City Cotton Mills denies that the Union represents asubstantial number of employees; the United Textile Workers ofAmerica, Local No. 1938 claims representation of a majority.Theseconflicting assertions have given rise to a question concerning therepresentation of employees, which question is rendered the moredifficult to resolve by reason of the confusion existing among theemployees, arising from petitions and counter-petitions, authoriza-tions signed and repudiated.10.A question concerning representation has arisen among theemployees of the Gate City Cotton Mills within the meaning ofSection 9 (c) of the Act.11.The question concerning representation which has arisen is aquestion affecting commerce in that continuance of the present un-certain situation among the employees of the Gate City Cotton Millsis conducive to discord, and tends to lead to labor disputes, industrialstrife and unrest.This in turn would have the necessary effect of DECISIONS AND ORDERS67burdening or obstructing commerce and the free flow of commerceby materially affecting, restraining or controlling the free flow ofcotton to the Gate City Cotton Mills and of the free flow of yarnfrom the Gate City Cotton Mills.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 of the National Labor Rela-tions Act, approved July 5, 1935, and pursuant to Article III, Sec-tion 8, of National Labor Relations Board Rules and Regulations.Series 1, it isDIRECTED that, as part of the investigation authorized by the Boardin the above case to ascertain representatives for collective bargain-ing with the Gate City Cotton Mills, East Point, Georgia, an electionby secret ballot shall be conducted within a period of one week fromthe date of this decision under the direction and supervision of theRegional Director, Tenth Region, acting in this matter as the agentof the National Labor Relations Board and subject to Article III,,Section 9 of said Rules and Regulations, among the employees, ex-cept the clerical and supervisory force, on the payroll of the GateCity Cotton Mills, on November 2, 1935, and those employed be-tween that date and the date of this decision, excepting supervisoryand clerical employees and those who quit or have been discharged-for cause during such period, to determine whether or not theydesire to be represented by Local No. 1938 of the United TextileWorkers of America.